Exhibit 10.3

RESIGNATION AGREEMENT AND RELEASE OF CLAIMS

This Resignation Agreement and Release of Claims (this “Agreement”) is made by
and between Kevin M. Klemz (“Executive”) and Tornier, Inc. (“Tornier” or the
“Company”), a Delaware corporation and wholly-owned subsidiary of Tornier N.V.,
a public company with limited liability (naamloze vennootschap) organized under
the laws of The Netherlands (“Tornier N.V.”). Executive and the Company are
referred to individually as “Party” and collectively referred to as “Parties” in
this Agreement.

A. Executive and the Company are parties to an employment agreement effective as
of September 13, 2010 and amended February 16, 2015 (the “Employment
Agreement”), which, among other things, provides Executive certain payments and
benefits in the event Executive’s employment is terminated by the Company
without Cause (as defined in the Employment Agreement) or by the Executive for
Good Reason (as defined in the Employment Agreement) during the 12-month period
immediately following a Change in Control (as defined in the Employment
Agreement).

B. In connection with the anticipated completion of the merger (the “Merger”)
between Tornier N.V. and Wright Medical Group, Inc. (“Wright”), the Parties wish
to provide for the ending of their employment relationship in an honorable,
dignified and orderly manner, and understand and acknowledge that since the
Merger constitutes a Change in Control (as defined in the Employment Agreement),
the termination of Executive’s employment relationship will give rise to an
obligation of the Company to provide Executive certain payments and benefits
under Section 6(f) of the Employment Agreement.

C. Recognizing that a resignation from employment generally implicates potential
transition and legal issues, the Company is willing to provide Executive with
benefits in addition to those provided under Section 6(f) of the Employment
Agreement in exchange for a full and final release of claims by Executive and
Executive’s willingness to remain an employee of the Company for a limited
period of time after completion of the Merger, pursuant to the terms set forth
in this Agreement.

D. Executive does not believe that he has any claims against the Company, but
Executive, nevertheless, agrees to resolve any actual and potential claims
arising out of his employment with and separation from the Company by entering
into this Agreement.

In consideration of this entire Agreement, including the Release attached
hereto, the receipt and legal sufficiency of which are hereby acknowledged,
accepted and agreed to, the Parties, intending to be legally bound, hereby agree
as follows:

 

1.

Resignation from All Board and Officer Positions as of Effective Time of Merger.
Executive agrees to and hereby resigns from all director and officer positions
with Tornier N.V., the Company, and any and all subsidiaries and affiliates of
Tornier N.V. and the Company, effective as of the effective time of the Merger
(the “Effective Time”). In furtherance of the foregoing, upon the request of the
Company, Executive agrees to execute and deliver to the Company any resignations
or corporate, governmental or other



--------------------------------------------------------------------------------

  documents necessary to effect his resignation as a director and/or officer of
Tornier N.V., the Company and any and all subsidiaries and affiliates of Tornier
N.V. and the Company; provided, however, that any such request of the Executive
in furtherance of the foregoing will be reasonable.

 

2. Resignation from Employment as of Resignation Date; Employment Prior to
Resignation Date.

 

  A. Resignation from Employment; At-Will Employment Prior to Resignation Date;
Entitlement to Severance Pay and Benefits and Other Payments. Executive agrees
to and hereby resigns as an employee of the Company effective as of the close of
business on the three (3) month anniversary of the Effective Time or such other
date as agreed upon by the Company and Executive (the “Resignation Date”).
Notwithstanding the foregoing, nothing in this Agreement constitutes a promise
by the Company or Executive of continued employment of Executive by the Company
and Executive’s employment with the Company is and will remain “at-will,”
meaning that either Executive or the Company may terminate Executive’s
employment relationship with the Company at any time for any reason. In
addition, notwithstanding the foregoing, if Executive accepts full-time
employment with another employer prior to the Resignation Date as described
above, the “Resignation Date” as used in this Agreement shall mean such earlier
date on which Executive began such full-time employment and Executive’s
employment with the Company will be deemed terminated as of such earlier date.
In addition, notwithstanding the foregoing, if Executive’s employment is
otherwise terminated for any reason prior to the Resignation Date as described
above, the “Resignation Date” as used in this Agreement shall mean such earlier
date on which Executive’s employment with the Company terminated. For the
avoidance of doubt, the Parties understand, acknowledge and agree that
regardless of the reason, if any, of the termination of Executive’s employment
prior to the three (3) month anniversary of the completion of the Merger or such
other date as agreed upon by the Company and Executive, Executive will be
entitled to the Severance Pay and Benefits under Section 3 of this Agreement
and, if such payments have been earned in accordance with the terms thereof, the
payments under Sections 4.A. and 4.B. of this Agreement.

 

  B.

Continuing Benefits as Employee Prior to Resignation Date. After the Effective
Time and prior to the Resignation Date, Executive will remain an employee of the
Company through the Resignation Date and continue to: (1) receive his base
salary as in effect as of the Effective Time, payable in accordance with the
customary payroll practices of the Company as the same exists from time to time;
(2) be eligible to participate in health insurance, retirement, disability and
other benefit programs provided to officers of the Company on terms no less
favorable than those available to officers of the Company; (3) be entitled to
the same number of vacation days, holidays, sick days and other benefits as are
generally allowed to senior executives of the Company in accordance with the
Company’s policies in effect from time to time; and (4) be authorized to incur
reasonable expenses in the discharge of his services as an employee of the

 

2



--------------------------------------------------------------------------------

  Company, in accordance with the Company’s expense reimbursement policy, as the
same may be modified by the Company from time to time. Notwithstanding the
foregoing, Executive understands, acknowledges and agrees that he will not
receive any annual or other equity awards after the Effective Time and prior to
the Resignation Date or otherwise. After the Effective Time and prior to the
Resignation Date, Executive will not be expected to travel or maintain office
hours in the Bloomington, Minnesota office or any other office of the Company,
but may perform his duties and responsibilities from his home, but will be
available to James Lightman on an as needed basis.

 

  C. Continuing Obligations as Employee Prior to and After Resignation Date.
Executive understands, acknowledges and agrees that after the Effective Time and
prior to the Resignation Date, Executive will continue to remain subject to the
non-competition, confidentiality, non-interference, assignment of inventions and
other obligations under Section 7 of the Employment Agreement, which obligations
will remain in full force and effect, and will survive the termination of
Executive’s employment as provided therein.

 

3. Severance Pay and Benefits. Company and Executive understand, acknowledge and
agree that the completion of the Merger, the resignation of Executive as an
officer of the Company pursuant to Section 1 of this Agreement and the
resignation of Executive as an employee of the Company pursuant to Section 2 of
this Agreement results in an “involuntary separation of service” within the
meaning of such term under Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), and thus Executive will be entitled to certain payments
and benefits under Section 6(f) of the Employment Agreement, and pursuant to and
in full satisfaction of the Company’s obligations under Section 6(f) of the
Employment Agreement, the Company will provide Executive with the following
“Severance Pay and Benefits”:

 

  A. Severance Pay. The Company will provide Executive a lump sum payment equal
to $483,491.40 (“Severance Pay”), less payroll withholdings that the Company
reasonably believes are required by law or elected by Executive for state and
federal income taxes, FICA and other applicable payroll deductions. The
Severance Pay will be paid to Executive within fifteen (15) days after the
Resignation Date.

 

  B. Health Insurance Benefits. If Executive timely elects continued coverage
under the Company’s group medical plan or group dental plan pursuant to section
4980B of the Code (“COBRA”), in accordance with ordinary plan practices, from
the Resignation Date and through the last day of twelfth (12th) month after the
Resignation Date, the Company will reimburse Executive in an amount equal to the
difference between the amount Executive in fact pays for such COBRA continuation
coverage and the amount paid by a full-time active employee for the same level
of coverage elected by Executive.

 

  C. Equity Award Acceleration. The Company and Executive understand,
acknowledge and agree that pursuant to the terms of the Tornier N.V. Amended and
Restated 2010 Incentive Plan, the Tornier N.V. Amended and Restated Stock Option
Plan and the grant certificates representing equity awards granted to Executive
thereunder, all unvested options to purchase ordinary shares of Tornier N.V. and
stock grants in the form of restricted stock units granted to Executive by
Tornier N.V. and held by Executive as of the Effective Time will become
immediately vested and, in the case of the options, fully exercisable and will
remain exercisable for the remainder of their respective terms, whether or not
Executive remains as an employee of the Company, Tornier N.V. or Wright Medical
Group N.V.

 

3



--------------------------------------------------------------------------------

In addition to the foregoing Severance Pay and Benefits, which will be paid or
provided to Executive regardless of whether Executive signs this Agreement, the
following amounts also will be paid to Executive regardless of whether Executive
signs this Agreement: (1) Executive’s base salary for the time Executive worked
through the end of business on the Resignation Date; (2) any accrued but unused
vacation to which Executive is entitled as of the Resignation Date; and (3) any
unreimbursed business expenses incurred by Executive through the Resignation
Date in the course of and pursuant to Tornier’s expense reimbursement policies
and procedures.

 

4. Special Consideration. Executive and the Company have agreed upon the
Company’s provision of the following special consideration (the “Special
Consideration”), in exchange for Executive’s entry into this Agreement and the
Release attached as Exhibit A to this Agreement (the “Release”). Upon the
expiration of the applicable Rescission Period, as described in the attached
Release, without Executive’s actual or attempted rescission of the Release, the
Company will provide Executive with the following Special Consideration:

 

  A. Pre-Merger Bonus Plan Payout. Executive will be entitled to receive a
pro-rated bonus under and pursuant to the terms of the Tornier N.V. 2015
Corporate Performance Incentive Plan (“Tornier 2015 Bonus Plan”), which bonus,
if any earned thereunder, will be paid based on Tornier N.V.’s financial results
through second quarter of fiscal 2015 and otherwise pursuant to the terms of the
Tornier 2015 Bonus Plan; provided, however, that such bonus payout will be
determined and paid to Executive within a reasonable period of time after the
Effective Time of the Merger (the “Pre-Merger Bonus Plan Payout”).

 

  B. Participation in Post-Merger Bonus Plan. Executive will be eligible to
receive a pro-rated bonus (the “Post-Merger Bonus”) under and pursuant to the
terms of a bonus plan that may be established by Wright Medical Group N.V. or
the Company after the Effective Time based on the financial performance of
Wright Medical Group N.V. or the Company after the second quarter of fiscal 2015
and through the remainder of its fiscal year ending December 27, 2015 (the
“Post-Merger Bonus Period”) and assuming a target incentive opportunity
percentage of 40% of base salary for Executive, as pro-rated based on
Executive’s employment during the Post-Merger Bonus Period. Executive will be
paid his Post-Merger Bonus, if any, after December 31, 2015, but prior to
March 15, 2016.

 

4



--------------------------------------------------------------------------------

For the avoidance of doubt, the term “Special Consideration” does not include
the following amounts which will be paid or provided to Executive regardless of
whether Executive signs this Agreement: (1) Severance Pay and Benefits pursuant
to Section 3 of this Agreement; (2) Executive’s base salary for the time
Executive worked through the end of business on the Resignation Date; (3) any
accrued but unused vacation to which Executive is entitled as of the Resignation
Date; and (4) any unpaid business expenses incurred by Executive through the
Resignation Date in the course of and pursuant to the Company’s expense
reimbursement policies and procedures.

 

5. Mutual Agreement to Release Claims. In exchange for the Special Consideration
referenced in Section 4 above and the other undertakings of the Company stated
in this Agreement, Executive agrees to voluntarily sign the Release, in the form
of Exhibit A, after his employment has ended. Executive understands that he is
not entitled to the Special Consideration described in this Agreement, unless he
signs, and does not rescind, the Release in the form of Exhibit A.

 

6. Compliance with Prior Agreements and Company Policies and Procedures.
Executive confirms that Executive remains bound by the terms of all prior
agreements which Executive has entered into with the Company and its parent
companies, subsidiaries and affiliates, including without limitation the
Employment Agreement, and all policies and procedures of the Company and its
parent companies, subsidiaries and affiliates applicable to Executive and which
by their terms extend beyond the Resignation Date, including without limitation
the Tornier N.V. Code of Conduct on Confidentiality and Insider Trading, Tornier
N.V. Code of Business Conduct and Ethics and the Tornier N.V. Global Disclosure
Policy. Executive understands, acknowledges and agrees that many of the terms in
such prior agreements and Company policies and procedures extend beyond the
Resignation Date, including without limitation his duty to maintain as
confidential all confidential, proprietary or trade secret information of the
Company, its parent companies, subsidiaries and affiliates, his duty not to
compete with the Company, his duty not to interfere with Company employees,
agents, customers or prospective customers and his duty not to trade in Company
securities when in possession of material nonpublic information.

 

7. No Right to Reemployment. Executive understands, acknowledges and agrees that
his employment with the Company will terminate effective as of the Resignation
Date and Executive will have no express or implied right or entitlement to
reinstatement or reemployment with the Company following the Resignation Date.
Executive understands, acknowledges and agrees that the Company may use this
Agreement as the sole reason to reject any inquiry or application for employment
Executive may make.

 

8.

Agreement to Cooperate in Transition; Return of Property. Both before and after
the Resignation Date, Executive will cooperate with the Company in its
transition efforts as follows: (1) Executive agrees to be available, on a
reasonable basis, to answer questions that may arise relating to Executive’s
employment with or duties to the Company;

 

5



--------------------------------------------------------------------------------

  (2) upon request of the Company, Executive agrees to execute and deliver to
the Company any resignations or corporate, governmental or other documents
necessary to effect his resignation as a director and/or officer of Tornier
N.V., the Company and any subsidiaries and affiliates and his separation from
the Company and its parent companies, subsidiaries and affiliates; provided,
however, that any such request of the Executive in furtherance of the foregoing
will be reasonable; (3) Executive will return, before the Resignation Date, and
will not retain in any form or format, all Company documents, data, trunk stock
and other property in Executive’s possession or control, including without
limitation Company-owned equipment such as computers, laptops, etc.; provided,
however, that Executive may retain his iPad, iPhone and cell phone number;
(4) after returning these documents, data and other property, Executive will
permanently delete from any electronic media in Executive’s possession, custody
or control (such as computers, his iPad, iPhone and other smart phones, cell
phones and hand-held devices, and back-up devices, zip drives, etc.) or to which
Executive has or may have had access (such as remote e-mail exchange servers,
back-up servers, off-site storage, etc.), all documents or electronically stored
images of the Company, including writings, drawings, graphs, charts, sound
recordings, images, and other data or data compilations stored in any medium
from which such information can be obtained; and (5) Executive agrees to provide
the Company with a list of any documents that Executive created or is otherwise
aware that are password-protected and the password(s) necessary to access such
password-protected documents. Company “documents, data, and other property”
includes, without limitation, computers, fax machines, cell phones, access
cards, keys, reports, manuals, records, product samples, trunk stock,
correspondence and/or other documents or materials related to the business of
the Company or any its parent companies, subsidiaries or affiliates that
Executive has compiled, generated or received while working for the Company,
including all copies, samples, computer data, disks, or records of such
material. Executive understands, acknowledges and agrees that the Company’s
obligations under Section 4 of this Agreement are contingent upon Executive
returning all Company documents, data, trunk stock, and other property and
cooperating with the Company as set forth above.

 

9.

Agreement to Cooperate in Investigations and Litigation. Executive agrees that
Executive will, at any future time, be available upon reasonable notice from the
Company, with or without a subpoena, to be interviewed, review documents or
things, give depositions, testify, or engage in other reasonable activities,
with respect to matters and/or disputes concerning which Executive has or may
have knowledge as a result of or in connection with Executive’s employment by
the Company. In performing Executive’s obligations under this Section 9 to
testify or otherwise provide information, Executive will honestly, truthfully,
forthrightly, and completely provide the information requested. Executive will
comply with this Agreement upon notice from the Company that the Company or its
attorneys believe that Executive’s compliance will assist in the resolution of
an investigation or the prosecution or defense of claims. Executive understands
and agrees that the Company’s obligations under Section 4 of this Agreement are
contingent upon Executive cooperating with the Company in investigations and
litigation. From and after the Resignation Date, the Company agrees to pay
Executive not less than $400 per hour or $2,500 per day if at least four hours
of time are required for time spent by Executive in performing Executive’s
obligations under this Section 9 and to reimburse

 

6



--------------------------------------------------------------------------------

  Executive for all reasonable, out-of-pocket travel and other pre-approved
expenses (including attorneys’ fees) incurred by Executive in connection with
Executive performing his obligations under this Section 9; provided, however,
that the investigation or claim does not involve any alleged wrongdoing by
Executive. Notwithstanding any of the foregoing, any such request of the
Executive to perform Executive’s obligations under this Section 9 will be
reasonable and recognize that Executive is not a full-time or other employee
with the Company and that Executive may be employed elsewhere or have other time
commitments that may limit his ability to perform his obligations under this
Section 9.

 

10. Non-Disparagement. Executive agrees that Executive will make no defamatory,
disparaging, critical, derogatory or negative oral or written comments regarding
the Company, or its products or services. Executive understands, acknowledges
and agrees that the Company’s obligations under Section 4 of this Agreement are
contingent upon Executive’s compliance with this non-disparagement requirement.
The Company agrees that neither the Company nor any of its parent companies,
subsidiaries or affiliates (specifically by and/or through senior-level
management personnel and Board members) will make any defamatory, disparaging,
critical, derogatory or negative oral or written comments regarding Executive.

 

11. Not a Designated Spokesperson. Effective as of the Effective Time, Executive
will not be a designated spokesperson of the Company, Tornier N.V. or any of
their respective parent companies, subsidiaries or affiliates. Accordingly,
Executive will not be authorized to: (1) speak on behalf of the Company, Tornier
N.V. or any of their respective parent companies, subsidiaries or affiliates
with analysts, market professionals, investors, members of the media, customers,
sales agents, distributors, employees or otherwise; (2) issue statements on
behalf of the Company, Tornier N.V. or any of their respective parent companies,
subsidiaries or affiliates; or (3) communicate information about the Company or
Tornier N.V. to any such persons, unless specifically asked to do so in writing
by the current President and Chief Executive Officer or Chief Financial Officer
of Wright Medical Group N.V. Executive will refer all inquiries from such
persons or any request for an interview to either the current President and
Chief Executive Officer or Chief Financial Officer of Wright Medical Group N.V.
These obligations are in addition to Executive’s confidentiality and other
obligations under this Agreement, the Employment Agreement and policies and
procedures of the Company and its parent companies, subsidiaries and affiliates
applicable to Executive and which by their terms extend beyond the Resignation
Date, including without limitation the Tornier N.V. Code of Conduct on
Confidentiality and Insider Trading, the Tornier N.V. Code of Business Conduct
and Ethics and the Tornier N.V. Global Disclosure Policy. Executive understands,
acknowledges and agrees that the Company’s obligations under Section 4 of this
Agreement are contingent upon Executive’s compliance with this Section 11.

 

12. Tax Withholding. All amounts payable to Executive under this Agreement will
be reduced by all applicable U.S. federal, state, local, foreign and other
withholdings and similar taxes and payments required by applicable law.

 

7



--------------------------------------------------------------------------------

13. Indemnification. The Parties to this Agreement hereby understand,
acknowledge and agree that the provisions of: (i) Article 17 of Tornier N.V.’s
Articles of Association; (ii) any similar provisions in the charter documents of
the Company and any affiliated entity and (iii) the Indemnification Agreement
dated as of September 13, 2010 between Tornier N.V. and Executive are
incorporated herein and made a part hereof as if set out verbatim and remain in
full force and effect in accordance with their respective terms.

 

14. Legal Counsel and Fees. The Parties to this Agreement agree to bear their
own respective costs and attorneys’ fees, if any. Executive acknowledges that
the Company, by this Agreement, has advised him to consult with an attorney of
his choice prior to executing this Agreement and the Release. Executive’s
decision whether to sign this Agreement and the Release is Executive’s own
voluntary decision made with full knowledge that the Company has advised
Executive to consult with an attorney. The Company will not advance or reimburse
any attorneys’ fees, costs or expenses incurred by Executive in connection with
any such review.

 

15. No Admission of Wrongdoing. This Agreement, including the Release, will not
be construed as an admission of liability for any of the claims released by
Executive or in connection with any other matter.

 

16. Successors and Assigns. Executive agrees that the promises in this
Agreement, including the Release, benefit the Company and also any successor or
assignee of the Company’s business or operations, including without limitation
Wright Medical Group N.V. The Company agrees that its promises in this Agreement
will be binding on any successor or assignee of its business or operations.
Executive represents and warrants that Executive has not assigned or transferred
in any manner, or purported to assign or transfer in any manner, to any person
or entity, any claim or interest that is the subject of this Agreement.

 

17. Entire Agreement/Merger; Other Written Agreements. Subject to Executive’s
agreement, as set forth above, to abide by other agreements with the Company and
all Company policies and procedures of the Company or any of its parent
companies, subsidiaries or affiliates applicable to Executive and which by their
terms extend beyond the Resignation Date, this, together with the Employment
Agreement and the Release attached as Exhibit A, is the entire agreement between
Executive and the Company relating to Executive’s employment and Executive’s
termination from employment, and Executive’s right to any severance pay and
benefits. Except as expressly provided otherwise in this Agreement, this
Agreement supersedes all prior oral and written agreements and communications
between the Parties. This Agreement will not be modified, amended or terminated,
except by a written agreement manually signed by both Parties.

 

18.

Interpretation of this Agreement. This Agreement, including the Release attached
as Exhibit A, is to be interpreted as broadly as possible to achieve Executive’s
intention to resolve all of Executive’s Claims against the Company. If this
Agreement is held by a court to be inadequate to release a particular claim
encompassed within Executive’s Claims, this Agreement will remain in full force
and effect with respect to all the rest of

 

8



--------------------------------------------------------------------------------

  Executive’s Claims. In case any one or more of the provisions of this
Agreement will be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions will not in
any way be affected or impaired.

 

19. Governing Law and Venue. Executive understands that the Company’s principal
place of business is in Bloomington, Minnesota, and accordingly, Executive
agrees that this Agreement will be governed by, and be construed and enforced in
accordance with Minnesota law, without reference to choice of law, except to the
extent it is pre-empted by federal law. Executive agrees that any dispute
relating to this Agreement must be brought in the state or federal court within
the State of Minnesota, Hennepin County.

 

20. Remedies. In the event that Executive breaches Executive’s obligations under
this Agreement, including the Release, or the Employment Agreement or the
Company learns that Executive’s representations and warranties contained in this
Agreement are false, the Company will have the right to bring a legal action for
appropriate equitable relief as well as damages, including reasonable attorneys’
fees, and will also have to right to suspend payment of the Special
Consideration set forth in this Agreement and/or to recover, in addition to any
equitable relief and damages allowed by law, the Special Consideration Executive
has received under this Agreement.

 

21. Notices. All communications under this Agreement will be in writing and will
be delivered by hand or mailed by overnight courier or by registered or
certified mail, postage prepaid:

(A) If to the Executive,

Kevin M. Klemz

1632 - 86th Court East

Inver Grove Heights, MN 55077

or at such other address as the Executive may have furnished the Company in
writing, and

(B) If to the Company, at 1023 Cherry Road, Memphis, Tennessee 38117, marked for
the attention of the President and Chief Executive Officer, or at such other
address as it may have furnished in writing to the Executive.

Any notice so addressed will be deemed to be given: if delivered by hand, on the
date of such delivery; if mailed by courier, on the first business day following
the date of such mailing; and if mailed by registered or certified mail, on the
third business day after the date of such mailing.

 

22.

Representations and Warranties. Executive represents and warrants that Executive
is aware of no alleged or potential violations of law, liabilities, claims or
demands of any kind or nature that have been or could be made against the
Company by Executive or any other person or entity, except as otherwise
previously reported by Executive in accordance with the Company’s policies and
procedures. Executive represents that he has carefully read this entire
Agreement, including the Release, and understands all of its

 

9



--------------------------------------------------------------------------------

  terms. Executive represents that no promise or inducement has been offered to
Executive except as set forth herein, and that this Agreement is executed
without reliance upon any statement or representation by the Company or any
representative or agent of the Company. Executive warrants that he has full
legal authority to release any and all claims as specified herein and in the
Release and to undertake all other obligations as specified herein. Executive
represents and warrants that he enters into this Agreement, including the
Release, voluntarily and with full knowledge and understanding of Executive’s
legal rights and obligations. Executive understands that this Agreement,
including the Release, will have a final and binding effect and that by
executing this Agreement, including the Release, he may be giving up legal
rights. Executive intends this Agreement, including the Release, to be legally
binding.

[Remainder of page intentionally left blank]

 

10



--------------------------------------------------------------------------------

    EXECUTIVE Dated: October 1, 2015    

/s/ Kevin M. Klemz

    Kevin M. Klemz     TORNIER, INC. Dated: October 1, 2015     By:  

/s/ Greg Morrison

      Greg Morrison     Its:   Senior Vice President, Global Human Resources and
HPMS

 

11



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE OF CLAIMS

 

1. Definitions. I intend all words used in this Release of Claims (“Release”) to
have their plain meanings in ordinary English. Technical legal words are not
needed to describe what I mean. Specific terms I use in this Release have the
following meanings:

 

  A. “Employee,” “I,” “me,” and “my” include both me, Kevin M. Klemz, and anyone
who has or obtains any legal rights or claims through me.

 

  B. “Employer” or “Tornier,” for the purpose of this Release, shall at all
times mean Tornier, Inc. and its related entities (including without limitation
Tornier N.V. and Wright Medical Group, Inc.), parent entities, subsidiaries,
successors and assigns, present or former officers, directors, shareholders,
agents, employees, representatives and attorneys, whether in their individual or
official capacities, delegates, benefit plans and plan administrators, and
insurers.

 

  C.

“My Claims” mean any and all actual potential, threatened, unthreatened, known
or unknown, accrued or unaccrued claims of any kind whatsoever I, may have had,
currently have or currently may have against Employer, regardless of whether I
now know about those claims, that are in any way related to or arose in the
course of my employment with or separation (resignation from employment) from
the Employer, including, but not limited to, claims for invasion of privacy;
breach of written or oral, express or implied contract; fraud or
misrepresentation; the Age Discrimination in Employment Act of 1967 (“ADEA”), 29
U.S.C. § 626, as amended, the Older Workers Benefit Protection Act of 1990
(“OWBPA”), 29 U.S.C. § 626(f); violation of the National Labor Relations Act
(“NLRA”), 29 U.S.C. § 151, et seq., Federal Fair Labor Standards Act (“FLSA”),
29 U.S.C. § 203(s), 29 U.S.C. 626(f), Title VII of the Civil Rights Act of 1964
(“Title VII”), 42 U.S.C. § 2000e, et seq., the Americans with Disabilities Act
(“ADA”), 29 U.S.C. § 2101, et seq., the Family and Medical Leave Act (“FMLA”),
29 U.S.C. § 2601, et seq., the Employee Retirement Income Security Act of 1974
(“ERISA”), as amended, 29 U.S.C. §§ 1001, et seq., Equal Pay Act (“EPA”),
29 U.S.C. § 206(d), the Worker Adjustment and Retraining Notification Act
(“WARN”), 29 U.S.C. § 2101, et seq., False Claims Act 31 U.S.C. § 3729, et seq.,
Anti-Kickback Statute 42 U.S.C. § 1320a, et seq., Minnesota Whistleblower Act,
Minn. Stat. § 181.931, et seq., the Minnesota Human Rights Act, Minn. Stat.
§ 363A.01, et seq., the Minneapolis and St. Paul Civil Rights ordinances, and
all other county or local ordinances or regulations, Minnesota Statutes § 181,
et seq., and any other foreign, federal, state, or local statute, law, rule,
regulation, ordinance or order. My Claims include, but are not limited to,
claims for violation of any civil rights laws based on protected class status;
claims for assault, battery, defamation, intentional or negligent infliction of
emotional distress, breach of the covenant of good faith and fair dealing,
promissory estoppel, negligence, negligent hiring, retention or supervision,
retaliation,



--------------------------------------------------------------------------------

  constructive discharge, violation of whistleblower protection laws, false
claim laws, improper payments, unjust enrichment, violation of public policy,
all other claims for unlawful employment practices, and all other claims of any
kind, including by not limited to those under common law, statute, regulation,
or ordinance.

 

2. Unknown Claims. In waiving and releasing any and all actual, potential, or
threatened claims against the Employer, whether or not now known to Employee,
Employee understands that this means that if Employee later discovers facts
different from or in addition to those facts currently known by Employee, or
believed by him to be true, the waivers and releases of this Agreement will
remain effective in all respects – despite such different or additional facts
and Employee’s later discovery of such facts, even if Employee would not have
agreed to this Agreement if he had prior knowledge of such facts.

 

3. Confirmation of No Claims, Etc. To the fullest extent permitted by law and
except as otherwise previously reported by Executive in accordance with the
Company’s policies and procedures, Employee represents and affirms that
(i) Employee has not initiated, filed or caused to be initiated or filed on
Employee’s behalf any claim for relief against the Employer and, to the best of
Employee’s knowledge and belief, no outstanding claims for relief have been
initiated, filed or asserted against the Employer or any Releasee on Employee’s
behalf regarding any conduct or activities that Employee believes would be
improper, unethical or illegal under the Employer’s policies, procedures, or any
applicable law, including but not limited to any violation of the Sarbanes-Oxley
Act or any federal, state, city and/or municipal statute or ordinance, the False
Claims Act or Anti-kickback Statute; and (ii) has no knowledge of any conduct or
activities that Employee believes would be improper, unethical or illegal under
the Employer’s Code of Ethics and Business Conduct or any applicable law,
including but not limited to any violation of the Sarbanes-Oxley Act or any
Federal, state, city and/or municipal statute or ordinance, the False Claims Act
or Anti-kickback Statute. Employee also agrees and acknowledges that he has
advised the Employer of all facts or circumstances that he believes may
constitute a violation of the Employer’s legal obligations, including but not
limited to any violation of the Sarbanes-Oxley Act, the False Claims Act,
Anti-kickback Statute or any other legal obligations, that Employer has resolved
those issues to Employee’s satisfaction, and Employee is satisfied that the
Employer did not violate any of its legal obligations.

 

4.

Agreement to Release All Claims Known and Unknown. I agree to give up all My
Claims, waive any rights thereunder, and withdraw any and all of My Claims and
lawsuits against Employer. My release (waiver) of My Claims is effective without
regard to the legal nature of the claims raised and without regard to whether
any such claims are based upon tort, equity, implied or express contract,
statute, regulation, ordinance or discrimination of any sort. If and to the
extent any release or waiver created by this Agreement is found to be illegal or
improper as to any protected claim under applicable law, then that release or
waiver will be deemed void as to the protected claim at issue from inception;
however, the voiding of that release or waiver will have no effect on the
remainder of this Agreement; and all remaining releases and waivers in this
Agreement

 

Ex. A-2



--------------------------------------------------------------------------------

  will continue in effect to the maximum extent allowed by law. In exchange for
my agreement to release My Claims, I am receiving satisfactory Consideration
from Employer to which I am not otherwise entitled by law, contract, or under
any Employer policy. The Consideration I am receiving is a full and fair payment
for the release of all My Claims. Employer does not owe me anything in addition
to what I will be receiving as Consideration for the release, withdrawal and
waiver of My Claims.

 

5. Exclusions from Release.

 

  A. My Claims do not include my rights to enforce the terms of the Resignation
Agreement dated as of October 1, 2015 between Tornier and me; my rights to
enforce any terms of the Employment Agreement dated as of September 13, 2010 and
amended February 16, 2015 between Tornier and me which survive the termination
of my employment with Tornier; any right to defense, indemnification or
contribution, whether pursuant to Tornier’s articles of association, certificate
of incorporation or bylaws, or contract, applicable law or otherwise for claims
brought against me in my capacity as an officer, director, employee or agent of
Tornier; rights as a shareholder of Tornier; my rights to assert claims that are
based on events occurring after this Release becomes effective; and any other
rights which cannot be waived or release under applicable law.

 

  B. The Older Workers Benefit Protection Act (“OWBPA”) applies to individuals
age 40 and older and sets forth certain criteria for such individuals to waive
their rights under the Age Discrimination in Employment Act (“ADEA”) in
connection with an exit incentive program or other employment termination
program. I understand and have been advised that, if applicable, the above
release of my Claims is subject to the terms of the OWBPA. The OWBPA provides
that a covered individual cannot waive a right or claim under the ADEA unless
the waiver is knowing and voluntary. If I am a covered individual, I acknowledge
that I have been advised of this law, and I agree that I am signing this Release
voluntarily, and with full knowledge of its consequences. I understand that the
Employer is giving me twenty-one (21) days from the date I received a copy of
this Release to decide whether I want to sign it. I acknowledge that I have been
advised to use this time to consult with an attorney about the effect of this
Release. If I sign this Release before the end of the twenty-one (21) day period
it will be my personal, voluntary decision to do so, and will be done with full
knowledge of my legal rights. I agree that material and/or immaterial changes to
the attached Resignation Agreement to which this relates or this Release will
not restart the running of this consideration period. I also acknowledge that
the Agreement, this Release and any other attachments or exhibits have each been
written in a way that I understand.

 

  C.

The term “Claims” does not include my rights, if any, to claim the following:
unemployment insurance benefits; workers compensation benefits; claims for my
vested post-termination benefits under any 401(k) or similar tax-qualified
retirement benefit plan; my rights to group health plan coverage pursuant to

 

Ex. A-3



--------------------------------------------------------------------------------

  section 4980B of the Internal Revenue Code of 1986, as amended (“COBRA”); my
rights to enforce the terms of the Agreement or this Release; or my rights to
assert claims that are based on events occurring after this Release becomes
effective.

 

  D. Nothing in my Resignation Agreement or this Release interferes with my
right to file or maintain a charge with the Equal Employment Opportunity
Commission (“EEOC”) or other local civil rights enforcement agency, or
participate in any manner in an EEOC or other such agency investigation or
proceeding. I understand, however, that I am waiving my right to recover
individual relief including, but not limited to, back pay, front pay,
reinstatement, attorneys’ fees, and/or punitive damages, in any administrative
or legal action whether brought by the EEOC or other civil rights enforcement
agency, me, or any other party.

 

  E. Nothing in this Release interferes with my right to challenge the knowing
and voluntary nature of this Release under the ADEA and/or OWBPA.

 

  F. I agree that the Employer reserves any and all defenses, which it has or
might have against any claims brought by me. This includes, but is not limited
to, the Employer’s right to seek available costs and attorneys’ fees as allowed
by law, and to have any monetary award granted to me, if any, reduced by the
amount of money that I received in consideration for this Release.

 

6. Required Disclosures. Nothing in this Release prohibits or restricts Employee
from (i) making any disclosure of information required by law; (ii) filing a
charge with, providing truthful information to, or testifying or otherwise
cooperating or assisting in any investigation or proceeding brought by, any
governmental agency, such as the Department of Labor, Equal Employment
Opportunity Commission, or similar state or federal agency, or any designated
legal, compliance or human resources officer designated by the Employer; or
(iii) reporting an illegal act to any duly authorized law enforcement agency.
However, to the maximum extent allowed by applicable law, (A) Employee waives
and releases any right to bring, directly or indirectly to benefit or profit
from, accept any relief in, or assign any right to any qui tam False Claims Act,
Anti-kickback statute or other lawsuit relating to his employment with Employer,
and (B) if Employee files such a charge or complaint, Employee waives Employee’s
right to recover damages or obtain personal relief of any kind with respect to
the matters released by this Agreement, and Employee agrees to assign any such
monetary recovery that Employee may obtain despite this waiver, to the Employer.

 

7.

Right to Rescind and/or Revoke. I understand that insofar as this Release
relates to my rights under the Age Discrimination in Employment Act (“ADEA”), it
shall not become effective or enforceable until seven (7) days after I sign it.
I also have the right to revoke this Release insofar as it extends to potential
claims under the ADEA by written notice to the Employer within seven
(7) calendar days following the date I sign this Release. I understand that
insofar as this Release relates to my rights or potential claims under the
Minnesota Human Rights Act (“MHRA”), it shall not become effective or
enforceable until fifteen (15) days after I sign it. I have the right to rescind
this Release only insofar

 

Ex. A-4



--------------------------------------------------------------------------------

  as it extends to potential claims under the MHRA, within fifteen (15) calendar
days as to waiver of claims under the MHRA. Any such rescission must be in
writing and hand-delivered to Employer’s attorneys or, if sent by mail,
postmarked within the applicable rescission period, sent by certified mail,
return receipt requested, and addressed as follows:

 

  (1) post-marked within the seven (7) or fifteen (15) day rescission period;

 

  (2) properly addressed to:

Greg Morrison

Senior Vice President, Global Human Resources and HPMS

Tornier, Inc.

1023 Cherry Road

Memphis, Tennessee 38117; and

 

  (3) sent by certified mail, return receipt requested.

I understand that the Consideration I am receiving for settling and releasing My
Claims is contingent upon my agreement to be bound by the terms of this Release.
Accordingly, if I decide to revoke this Release, I understand that I am not
entitled to the Consideration offered in the Settlement Agreement. I further
understand that if I attempt to revoke or rescind my release of any claim, I
must immediately return to Employer’s counsel designated above the Consideration
I have received under my Settlement Agreement.

 

8. I Understand the Terms of this Release. I have had the opportunity to read
this Release carefully and understand all its terms. I have reviewed this
Release with my own attorney. In agreeing to sign this Release, I have not
relied on any statements or explanations made by Employer or their attorneys.

 

    EXECUTIVE             , 2015    

 

    Kevin M. Klemz

 

Ex. A-5